MEMORANDUM**
The district court did not abuse its discretion in admitting evidence of another act of child molestation at Johnley’s trial. United States v. Danielson, 325 F.3d 1054, 1075-76 (9th Cir.2003); see also United States v. LeMay, 260 F.3d 1018, 1027-28 (9th Cir.2001). To the contrary, the district court conscientiously applied the LeMay factors in appraising its earlier evidentiary determination, and quite reasonably concluded that they weighed in favor of admission. Because there was no error in the admission of this evidence, the judgment of the district court is hereby
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.